 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RENATO TREJO MUNOZ,                                  Case No. 3:18-cv-02556-CAB-MDD
     Booking No. 097904694,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION FOR FAILING
                          vs.                             TO STATE A CLAIM PURSUANT
14
                                                          TO 28 U.S.C. § 1915(e)(2) AND FOR
15                                                        FAILING TO PROSECUTE IN
     HOLTVILLE SHERIFF DEP'T;                             COMPLIANCE WITH COURT
16   IMPERIAL SHERIFF'S DETENTION                         ORDER
17   OFFICE; TWO UNKNOWN SHERIFFS,                        REQUIRING AMENDMENT
18                                   Defendants.
19
20         Renato Trejo Munoz (“Plaintiff”), while housed at the Otay Mesa Detention Center
21   located in San Diego, California, and proceeding pro se, filed this civil rights action
22   pursuant to 42 U.S.C. § 1983 on November 5, 2018. See Compl., ECF No. 1.
23   I.    Procedural History
24         On December 4, 2018, the Court granted Plaintiff leave to proceed in forma
25   pauperis (“IFP”), but dismissed his Complaint for failing to state any claim and for
26   failing to comply with Federal Rules of Civil Procedure 8. See ECF No. 4. Plaintiff was
27   informed of his pleading deficiencies, and granted 30 days leave in which to file an
28   Amended Complaint that fixed them. Id.
                                                      1
                                                                              3:18-cv-02556-CAB-MDD
 1         But to date, Plaintiff has failed to amend, and has not asked for an extension of
 2   time in which to do so. “The failure of the plaintiff eventually to respond to the court’s
 3   ultimatum–either by amending the complaint or by indicating to the court that [he] will
 4   not do so–is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin
 5   Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
 6   II.   Conclusion and Order
 7         Accordingly, the Court DISMISSES this civil action in its entirety without
 8   prejudice based on Plaintiff’s failure to state a claim upon which § 1983 relief can be
 9   granted pursuant to 28 U.S.C. § 1915(e)(2)(B), and his failure to prosecute pursuant to
10   FED. R. CIV. P. 41(b) in compliance with the Court’s December 4, 2018 Order (ECF No.
11   4).
12         Plaintiff’s Motion for Leave to Proceed IFP (ECF No. 6) is DENIED as moot.
13         The Clerk of Court is directed to close the file.
14         IT IS SO ORDERED.
15   Dated: January 22, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                                              3:18-cv-02556-CAB-MDD
